Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Davis (Pub. No.: US 2015/0376778).
Re claim 1, Davis, FIG. 6B teaches a semiconductor device comprising: 
a substrate (102/104) including an insulator (104) and a semiconductor (102); and 
a graphene layer (302, [0050]) configured to directly grow only on a surface of the semiconductor, 
wherein the semiconductor includes at least one of a group IV material and a group III-V compound (102, [0037]).
Re claim 2, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the graphene layer (302) has a hexagonal honeycomb structure ¶ [0031] extending in parallel to the surface of the semiconductor on which the graphene layer is grown.
Re claim 3, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the group IV material comprises Si(1-x-y-z)GexSnyCz, wherein 0 ≤ x, y, and z ≤ 1 (note that x=1, y=z=o, then Si(1-x-y-z)GexSnyCz = Ge, germanium (Ge), ¶ [0037]).
Re claim 4, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the group III-V compound comprises a group Ill material including one or more of indium (In), gallium (Ga), and aluminum (AI), and a group V material including one or more of nitrogen (N), phosphorous (P), arsenic (As), and antimony (Sb) (102/104, ¶ [0037]/[0112]-[0113]).
Re claim 5, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the insulator comprises at least one material selected from the group consisting of SiOx (0 < x ≤ 3), SiNx (0 < x ≤ 3), SiOxNy (0 ≤ x, and y ≤ 1), SiOxCy (0 ≤ x, and y ≤ 1), GeOxNy (0 ≤ x, and y ≤ 1), GeOxCy (0 ≤ x, and y ≤ 1), AlOx (0 ≤ x ≤ 3), HfOx (0 < x ≤ 3), and ZrOx (0 < x ≤ 3) (104, ¶ [0111]-[0112]).
Re claim 6, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the substrate comprises a semiconductor substrate including the semiconductor (102, [0037]) and an insulating layer including the insulator (104, ¶ [0111]-[0112]) and provided on the semiconductor substrate.
Re claim 7, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein the substrate comprises an insulator substrate including the insulator (104, ¶ [0111]-[0112]) and a semiconductor layer (102, [0037]) including the semiconductor and provided on the insulator substrate.
Re claim 8, Davis, FIG. 6B teaches the semiconductor device of claim 1, wherein a surface of the semiconductor and a surface of the insulator are located on planes of a same height or of different heights (102/104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Cao (Pub. No.: US 2018/0033864).
Re claim 9, a semiconductor device comprising: 
a substrate (102/104) including an insulator (104) and a semiconductor (102); 
a first graphene layer (302) configured to directly grow only on a surface of the semiconductor; and 
a second graphene layer (402, [0063]) configured to directly grow only on a surface of the insulator, 
Davis fails to teach a thickness of the second graphene layer being different than a thickness of the first graphene layer.
Cao, FIG. 4 teaches a thickness of the second graphene (436, [0065]) layer being different than a thickness of the first graphene layer (434).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process as taught by Cao. 
Moreover, after the combining of Davis and Cao would teach wherein a thickness of the first graphene layer (said vertical thickness of 302) is greater than a thickness of the second graphene layer (said horizontal thickness of 402).
Re claim 10, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 9, wherein the first graphene layer (302) has a hexagonal honeycomb structure [0046] extending in parallel to the surface of the semiconductor (102) on which the first graphene layer is grown, and the second graphene layer (402) has a hexagonal honeycomb structure extending in parallel to the surface of the insulator (104) on which the second graphene layer is grown.
Re claim 11, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 9, wherein the semiconductor comprises at least one of a group IV material and a group III-V compound (102, [0037]).
Re claim 12, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the group IV material comprises Si(1-x-y-z)GexSnyCz, wherein 0 ≤ x, y, and z ≤ 1 (note that x=1, y=z=o, then Si(1-x-y-z)GexSnyCz = Ge, germanium (Ge), ¶ [0037]).
Re claim 13, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the group III-V compound comprises a group Ill material including one or more of indium (In), gallium (Ga), and aluminum (AI), and a group V material including one or more of nitrogen (N), phosphorous (P), arsenic (As), and antimony (Sb) (102/104, ¶ [0037]/[0112]-[0113]).
Re claim 14, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 11, wherein the insulator comprises at least one material selected from the group consisting of SiOx (0 < x < 3), SiNx (0 < x : 3), SiOxNy (0 5 x, and y 5 1), SiOxCy (0 5 x, and y 5 1), GeOxNy (0 5 x, and y 5 1), GeOxCy (0 : x, and y 5 1), AIOx (0 < x : 3), HfOx (0 < x : 3), and ZrOx (0 < x : 3) (104, ¶ [0111]-[0112]).
Re claim 15, in the combination, Davis, FIG. 6B teaches the semiconductor device of claim 9, wherein a surface of the semiconductor and a surface of the insulator are located on planes of a same height or of different heights (102/104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894